From: Ulysses T. Ware
To: The Hon. William H. Pauley, lil

Date: June 8, 2021

RE: Filing the enclosed pleadings on the O04cr4.224 and QScr41i5 (SDNY) dockets.

Judge Pauley:

Please file the enclosed pleadings:

Exhibit HUTW-07
US v. Nejad, 18cr224 (SDNY), Dkt 250, Order to USAO regarding Brady violations.

Filed in support of Rule 33 motion for a new trial for Brady violations and Rule 48{b) criminal
contempt show cause order

on the applicable dockets.
In the future, please serve Mr. Ware via email at utware007 @gmail.com with all of your orders

or directives entered in this matter, due to the slowness of the U.S. Mail.

Mr. Ware and the estate of Mary S. Ware will file a brief in opposition to the Government's Dkt. #250
not later than June 20, 2021,

f

bape 2 Ware

/s/ Ulysses T. Ware

 
Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY)

Submitted on June 8, 2021 by:

EY! ysses T. Ware, /
yas of Ware
rer T. Ware, individually, and as
the legal representative for the estate
of Mary S. Ware.
123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260 phone

utware007 @gmaii.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

United States of America, et all.,
Plaintiff, Petitioner, —
Cross Respondent,

Vv.

Ulysses T. Ware, et al.,
Defendant, Respondent,
And Cross Petitioner.

Exhibit HUTW-07
US v. Nejad, 18cr224 (SDNY), Dkt 250, Order to USAO regarding Brady violations.

Filed in support of Rule 33 motion for a new trial for Brady violations and Rule 48(b) criminal
contempt show cause order,

Submitted to District Judge William H. Pauley, lil for filing and docketing in O5cr1115 and
O04cr1224.

Certificate of Service: | Ulysses T. Ware certify that | have this 8" day of June 2021, served
AUSA Melissa A. Childs and acting USA Audrey Strauss via email with a copy of this filing.

Page 2of5

June 8, 2021

US v. Ware, 04cr1224 and 05cr1115 (SDNY)

Exhibit HUTW-07 in support of Rule 33 motion for a new trial and Rule 42(BO criminal
contempt show cause order.
 

 

Case i: B-creihe24-49N Dacument 350 Filed OG/0G/20 Page 1 of

Gee
are Lees SeNEE

UNITED STATES GEISTRICT COURT bamainaareeectiond

 
 

 

 

SQUTHERN DISTRICT OF NEW YORK

 

United States of Amertcd,

ye
1B-er-224 CAIN}
Ali Sadr Hasherai Nejad,
: ORORR
Defendant,

 

 

ALISON 2. NACTELAN, District Judge:

Mr. Ali Sadr has been under criminal imndienmert for aver iwe years. On March 16, 2020)
following « twoeweek trial, a jury convicted Mr, Sadr of conspiracy to defraud the United Stutes,
conspiracy to viclate the International Emergency Economic Powers Act, bank frsud, bunk fraud
conspiracy, and poney laundering. See Dke. be. FEO. My, Sack cowld faee years of trcarcerations
and other collateral congecjuenees as u result of bis conviction. At ihe time the purty convicted.
the Government mowed for Mr. Sadr's inmuediata detention, whieh the Court denied, See Trial
Treat 2129:1-H A co-defendant in the jadictment, Hahram Kart, has not yer been tri¢s.

Cin Priday evening, Jume 5, 2020, however, the Covel received an application fron che
United States Attorney for the Souther District af Mew York “for an ener of nollie prosequl oF
the Indictusends filed is this case against Ali Sadr Hashemi Nejadin (‘Sadi’) and Babram
Kari. Dkt. Nos. 348; 34tet > The Jetter accompanying the applicathon says that “[ijhe Court
is farniliar with disclosure-rélated issees that arose during, Une March 2020 trial ag well as in pre-
and post-trial motion practice, inchiding with respect to te pretrial suppression Heigation.”” Dkt.
Nn. 348. ‘The Linited States Attormey concludes that “the Government has determined that it

svoubel wat be tn the imlteresis of pustios to Surther proseoute this cage,” fal,

Page 20f5

June 8, 2021

US v. Ware, 04cr1224 and 05cr1115 (SDNY)

Exhibit #UTW-07 in support of Rule 33 motion for a new trial and Rule 42(B0 criminal
contempt show cause order.

 
Case L:18-cr-00224-400 Documen| 350 Filed O6/09/20 Page 2 of 4

The fetter from the United States Auorney follows a number of developments i this case
that, even before his letter, raised serious concerns about the conduct of the Gowernment, from
the wctions that led the Court to suppress muterial pro-triad, sce generady ORL Na. (97; toa
conceded Srady violation during the course of the trial jovolving CIN 441 that caused the Comrt
to give die jury 4 curative instruction and sirike portions of the testimony of a Government
wikness, vee Trial Tr. at E3910) 7, 1822:3-21; be Goverment cantsel’s efforts to Conecal that
late disclosure from detonse counsel, see CR. Neo. 27961, and then mislead the Court about that
effort, see Oki No, 277 at 1p Trial Tr. at O89: 1G -004:2. Since trial, the Goverment has
centiniied to turn over muaderiae that i apparently failed do produce before ancl during teial, See
kt. Nes. 303, 305, 247, 346, 441. Tb the post-verdict motions, the defense alloges that these
additional disclosure failures by the Government support its Areedy notion, see Dkt. No. 346 at
S664: Dkt Mo. 341 ot FF, ami call inte question the Cavyernment’s account of Cin 4h), wee
DK. Me, 341 at 7-9.

ifr. Sade has mow submitted a response tr the Government's application. See Dkt. No.
349, In it, he contends that the nalfe proseqié is not the proper archanism for dismissal and
instead requests that the Count enter an order granting Mr. Sadie s—ocw wnopposed—_new trial
miotion (based, in relevent part, on Brady violations), setiing aside the verdict, and dismissing the
case with prejudice. fd.

On or before June 18, 2070, the Government ia ordered te respond to Mir. Sadir’s
submission, eluding hic speciiic suggest: Bor the apprepriabe mechanism for dismissal, as
outlined in Dkt Ne. 349, The Government's submission must also inchude specific: answers. bo
the following questions:

1, List afl material in tive case that was potenuially improperly withheld from the detense.,

hw

Page 3 0f 5

June 8, 2021

US v. Ware, 04cr1224 and 65cr1115 (SDNY)

Exhibit HUTW-07 in support of Rule 33 motion for a new trial and Rule 42(B0 criminal
contempt show cause order.
Case 1:1 6-cr-O0224-4.7N Decument 350 Filed O6/09O/20 Page 3 af 4

a, For ereh item responding to bk, indicate all Government atiorneys who were
responsible forthe disclosure failures, including supervisors.

b. For each item responding to Lb, indicate whether the Government agrees or
disagrecs thud the withholding of the item was intentional withholding of
exculpatory evidanor.

2. Identify with sneciticity the “disclosure-related issues that arose during the March 2020
trig] as well as im pre- and post-trial motion practice, Including with respect io the pretrial
supprossian litigation,” Puct No. 348, thal are the basis for ihe Government secking ta
nefle Tie inlctinent against Mir. Karin, who has mot yet beers tried.

3, Identify all Government lawyers, inchuding supervisors, who were nivelved im the
decision to transmit GX 411 to the defense during trial without expressly inalicating that it
had not previously been disclosed, See Dk. No. 27921 at 3.

4. Ia an arder dated March &, 2020, the Court roquired, among other things, the Government
to “explain precisely whe aod bow it realized that [OM 4b ib had erranceusly been
withheted and when, ita all, upon learning of the foiluwe ta disclose this was
communicated to the cefense.” Di. Ne, 290, In its response letter, ihe Government
explained that “icanbers of the foam discussed the daucument ... and confirmed that it
likely had not been produced to the defonse previously, The Government prompily bad a
paralegal marl it as an cabibit ancl proteced iio the defense along with other exhibits
and 33500 material, The Goverment made clear thar GA 4f f ywos a needy married eyhilt
and thatwe intended to offerit...“ Oke No. 277 (emphasis added), In Court the next
day, the Governnrent conceded that this was falsc. See Trial Tr. at OO43.24_00402 (Cour:
“When this wus diselosed to the defense Saturday around 4c, did you adontily as a
newlyemarked document?” AUSA: OMol%. Fnoa lever dated Mareh GS, 2020, “the
Government retterare[d] its earlier concessions of error in failing to tierely produce GX
411, and foiling to aecke acenrate disclosures regarding the statis of the docuaecn? an
Adarck F evad Afarch 8, 2020" Dke. No. 283 at b domphasis sede).

a. In dight oPhow GX 4E1 was actually transmitted to the defense, was it falee andar
immisioading to siute ie the Court that “[¢]/ae Government made clear that OX 411
was a now ly imarked exhibir'?

b, Name all Government lawyers, inchiding supervisors, who wer involved it
making: that roprosentation to the Cerurt.

§. Deo the disclosures made by the Goverment after trial on May 21, 2020, discussed in [9kt
341 at 7-9, cast doubt on any representations made ta the Court, meluding in the March
9, 3020 letter, about ihe proseviutions team’s wwarcness Of the contents of GN Alt?

Name ali Government lawyers, inching supervisors, respotisible for any misstatements
made to the Court,

G. Identify alk known misslatements (in writteg or orally} ode ta the Court stant
disclosure isstes in ibis case.

Page 4 of 5

June 8, 2021

US v. Ware, 04cr1224 and 05cr1115 (SDNY)

Exhibit H}UTW-07 in support of Rule 33 motion for a new trial and Rule 42(B0 criminai:
contempt show cause order.
Case 2:1 f-oror24-A0JN Document 350 Filled O6%0S/20 Page 4 af 4

7. Following a conveded Arady viaiation in another case befure this Court fa Ctedres? Sistas
vw Pisarry, No. 1 7-cr-f3l, the leadership in the Lintted States Attomey's Office assured
the Court that significant new traming on disclosure issucs was being systematically
instituted in the CMvice fn order to prevent « similar issue from reoaurring. Did all AUSAS
in this matter, neluding the Special ALISA (SAWS A) assigned from the District Attorney
of New “ork (DANY), receive the nowhy-dnstituted taming’?

8. Whar, if any, steps are being taken by the US Auarney’s Office aruifor DANY, in
response te the harudtling of this. case?

9, Does the Goverment agree ihat even alter granting the application for molte praseyged or
dismissing the tndictment in tee manner requested by the defense, the Court possesses
SUH supervisory authority ta determine if sanctions are appropriate for any cthical
violations ancd/for prosecutorial miscondact? See Cavite? States vo Selizer, 227 F.3d 36,

A. —62 (oan er, SCO) idiseussing district courts’ inkerert power &s iinpose sanctions}.

SO ORDERED.

Dated: June 9, 2026: A. a
New York, New York pe ‘

ALISON F. NATHAN
Linited Slates District Fudge

 

Page 5o0f5

June 8, 2021

US v, Ware, 04cr1224 and 05cr1115 (SDNY)

Exhibit #UTW-07 in support of Rule 33 motion for a new trial and Rule 42(B0 criminal

contempt show cause order.
